MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Dec 10 2020, 8:41 am

court except for the purpose of establishing                                            CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
                                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Donald E.C. Leicht                                      Curtis T. Hill, Jr.
Peru, Indiana                                           Attorney General of Indiana
                                                        Benjamin J. Shoptaw
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Wayne Anderson,                                         December 10, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1129
        v.                                              Appeal from the Howard Circuit
                                                        Court
State of Indiana,                                       Appeal from the Howard Superior
Appellee-Plaintiff.                                     Court
                                                        The Honorable William C.
                                                        Menges, Jr., Judge and Special
                                                        Judge
                                                        Trial Court Cause Nos.
                                                        34D01-1112-FC-294, 34D02-1112-
                                                        FC-292, and 34C01-1604-F5-73



Riley, Judge.


Court of Appeals of Indiana | Memorandum Decision 20A-CR-1129 | December 10, 2020              Page 1 of 7
                               STATEMENT OF THE CASE
[1]   Appellant-Defendant, Wayne Anderson (Anderson), appeals the trial court’s

      revocation of his probation and imposition of his previously-suspended

      sentence.


[2]   We affirm.


                                                  ISSUES
[3]   Anderson presents one issue for our review, which we restate as the following

      three issues:


          (1) Whether Anderson has forfeited his argument for additional credit time

              in his sentence imposed by the trial court in August of 2012;

          (2) Whether the trial court abused its discretion in calculating his credit time

              in the current charge; and

          (3) Whether the trial court erred by failing to instruct Anderson of his right

              to appeal.


                      FACTS AND PROCEDURAL HISTORY
[4]   In October of 2011, Anderson made a purchase at Kroger with a counterfeit

      check in the amount of $144.04. On December 9, 2011, the State filed an

      Information, charging Anderson with Class C felony forgery under Cause

      number 34D01-1112-FC-292 (FC-292). On the same day he made the purchase

      at Kroger, Anderson also made a purchase at Marsh with a counterfeit check in

      the amount of $138.28 for which he was charged with a Class C felony forgery

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1129 | December 10, 2020   Page 2 of 7
      in Cause number 34D02-1112-FC-294 (FC-294). On August 7, 2012, Anderson

      was sentenced to eight years, with four years executed and the balance

      suspended to probation. He was granted a total of 123 days of credit time from

      January 24, 2012 through May 15, 2012, and from May 16, 2012 through May

      25, 2012. On June 6, 2014, Anderson commenced his probation.


[5]   On April 1, 2016, the State filed an Information under Cause number 34C01-

      1604-F5-73 (F5-73), charging Anderson with Counts I-II, conspiracy to commit

      fraud on a financial institution, Level 5 felonies; Count III, counterfeiting, a

      Level 3 felony; Counts IV-VII, counterfeiting, Level 6 felonies; and an habitual

      offender enhancement. On September 27, 2017, Anderson pled guilty to Level

      5 felony conspiracy to commit fraud on a financial institution, in exchange for

      the remaining charges being dismissed by the State. The trial court sentenced

      Anderson to six years, to run concurrently to his remaining sentence in FC-292

      and FC-294.


[6]   On May 23, 2019, Anderson’s sentence in all three Causes was modified and he

      entered the Howard County Re-entry Court. On February 26, 2020, Anderson

      failed to appear for a status hearing and the trial court issued a warrant for his

      arrest. On March 26, 2020, Anderson was terminated from the Re-entry

      Program and the State filed a petition to revoke Anderson’s suspended

      sentence. On May 5, 2020, he pled true to the allegations in the State’s petition

      to revoke. On May 7, 2020, during a factfinding hearing, the trial court

      concluded that Anderson had violated his probation and ordered the balance of

      his remaining sentence in all three Causes to be executed.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1129 | December 10, 2020   Page 3 of 7
[7]    Anderson now appeals. Additional facts will be provided if necessary.


                               DISCUSSION AND DECISION
                                             I. Standard of Review


[8]    Probation is a matter of grace left to a trial court’s discretion, not a right to

       which a criminal defendant is entitled. Terpstra v. State, 138 N.E. 3d 278, 284

       (Ind. Ct. App. 2019), trans. denied. A probation violation hearing is a civil

       proceeding, and the State must prove the alleged probation violation by a

       preponderance of the evidence. Id. Our standard of review of the sufficiency of

       the evidence supporting the revocation of probation is similar to our standard of

       review for other matters: we consider only the evidence most favorable to the

       judgment without regard to weight or credibility and will affirm if there is

       substantial evidence of probative value to support the trial court’s conclusion

       that a probationer has violated any condition of probation. Id.


                                    II. Credit Time in FC-292 & FC-294


[9]    Claiming that he was entitled to day-to-day credit, Anderson contends that the

       trial court abused its discretion when it calculated its credit time for his original

       sentence in 2012.


[10]   The record reflects that on August 7, 2012, Anderson was sentenced to eight

       years, with four years executed and the balance suspended to probation. At the

       sentencing hearing, he was granted a total of 123 days of credit time from

       January 24, 2012 through May 15, 2012, and from May 16, 2012 through May

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1129 | December 10, 2020   Page 4 of 7
       25, 2012. Indiana Appellate Rule 9 (A)(1) provides a party with thirty days

       after the entry of final judgment in which to file a timely appeal. “Unless the

       notice of appeal is timely filed, the right to appeal shall be forfeited.” Ind. App.

       R. 9(A)(5). As Anderson failed to appeal his credit time calculation within

       thirty days of August 7, 2012, he has now forfeited his appeal on this issue.


                                           III. Credit Time in F5-73


[11]   Next, Anderson contends that the trial court abused its discretion in the

       calculation of his credit time in F5-73. In F5-73, Anderson was sentenced to a

       Level 5 felony. “A person who is not a credit restricted felon and who is

       imprisoned for a crime other than a Level 6 felony or misdemeanor or

       imprisoned awaiting trial or sentencing for a crime other than a Level 6 felony

       or misdemeanor is initially assigned to Class B.” Ind. Code § 35-50-6-4(b). “A

       person assigned to Class B earns one (1) day of good time credit for every three

       (3) days the person is imprisoned for a crime or confined awaiting trial or

       sentencing.” I.C. § 35-50-6-3.1(c). Anderson served forty-one actual days while

       awaiting sentencing, for which the trial court gave him credit for fifty-five days

       by applying I.C. § 35-50-6-3.1(c). Therefore, the trial court properly calculated

       his credit time in F5-73 and did not abuse its discretion.


                                              IV. Right to Appeal


[12]   Lastly, Anderson claims that the trial court erred by failing to instruct him of

       his appellate rights at the close of the fact-finding hearing on the State’s petition

       to revoke his probation.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1129 | December 10, 2020   Page 5 of 7
[13]   Indiana Criminal Rule 11 (emphasis added) provides, in relevant part, that:


               Following the sentencing of a defendant after a trial or following
               a judgment revoking probation of a defendant found to have
               violated the terms of his probation after a contested felony probation
               revocation proceeding, the judge shall immediately advise the
               defendant as follows:


               (1) that he is entitled to take an appeal or file a motion to correct
               error;


               (2) that if he wishes to file a motion to correct error, it must be
               done within thirty (30) days of the sentencing;


               (3) that if he wishes to take an appeal, he must file a Notice of
               Appeal designating what is to be included in the record on appeal
               within thirty (30) days after the sentencing or within thirty (30)
               days after the motion to correct error is denied or deemed denied,
               if one is filed; if the Notice of Appeal is not timely filed, the right
               to appeal may be forfeited []


       The evidence reflects that on May 5, 2020, Anderson signed a waiver of rights,

       acknowledging that he changed his “plea from false to true in connection with

       the [p]etition to [r]evoke [] currently pending” against him. (Appellant’s App.

       Vol. II, p. 148). The sentencing order, entered on May 19, 2020 on the State’s

       petition, also recognized that Anderson withdrew his “former plea of false and

       enter[ed] a plea of true to the allegations contained” in the petition to revoke.

       (Appellant’s App. Vol. II, p. 153). Accordingly, the fact-finding hearing on the

       State’s petition was not a contested felony probation revocation proceeding,



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1129 | December 10, 2020   Page 6 of 7
       and, pursuant to Criminal Rule 11, the trial court was not required to advise

       Anderson of his appellate rights following the imposition of the sentence.


[14]   However, even if the trial court was required to give the appellate instruction,

       its failure to do so amounted to harmless error. Failure by a trial court to advise

       the defendant of his right to appeal is harmless if “defendant lost none of his

       rights by reason of the trial court’s initial failure to tell him what his rights were

       and has demonstrated no harm.” Carter v. State, 438 N.E.2d 738, 740-41 (Ind.

       1982). At the May 7, 2020 fact-finding hearing, the trial court informed

       Anderson that he was “entitled to appeal the sentence if he so desire[d]” but

       was not entitled to the appellate instruction. (Transcript Vol. II, p. 40).

       Anderson timely filed his notice to appeal and failed to now demonstrate any

       harm.


                                             CONCLUSION
[15]   Based on the foregoing, we conclude that Anderson forfeited his appellate

       review for additional credit time in FC-292 and FC-294; the trial court did not

       abuse its discretion in calculating his credit time in F5-73; and the trial court

       was not required to instruct Anderson of his right to appeal pursuant to

       Criminal Rule 11.


[16]   We affirm.


[17]   May, J. and Altice, J. concur




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1129 | December 10, 2020   Page 7 of 7